Townsend, J.
1. The rule of law staled in. Beavers v. Cassells, 56 Ga. App. 146 (192 S. E. 249) and other cases to the effect that “the grounds of the assignments of error and recitals of fact in a petition for certiorari not affirmatively verified in the answer of the trial judge of the lower court cannot be considered,” does not prevent this court from consideration of the brief of evidence attached to and made a part of paragraph 3 of the petition for certiorari, where the answer of the trial judge admits, as to such paragraph, that “petitioner has complied with all requirements of law in such cases, but submits the allegations of said paragraph to this Honorable Court for its decision in the premises,” and also attached additional documentary evidence tendered during the trial of the case; such answer shows an intention on the part of the trial judge to admit that the brief is a true brief of evidence, without adopting the legal conclusions of the movant as to what the evidence therein shows.
2. The written stipulation in this case describing the manner in which the lottery known as the numbers game is operated, substantially as de*38scribed in Turk v. Stale, 55 Ga. App. 732 (1) (191 S. E. 283) was sufficient to establish the manner of operating the lottery.
Decided October 17, 1952.
R. A. Whitsett, for plaintiff in error.
Paul Webb, Solicitor-General, Charlie 0. Murphy, John I. Kelley, Robert O’Neil, contra. ,
3. Evidence that the arresting officer entered the defendant’s home and found a lottery book in her bedroom showing the writer’s number thereon as 333, that such book contained names and initials showing the placing of bets and amount thereof, and that the defendant, on being asked what it was, replied that it was her book number 333, or the book number 333, is sufficient to sustain a conviction of the defendant for the offense of keeping and maintaining a lottery as a “writer,” and the petition for certiorari from the Criminal Court of Fulton County on the general grounds only was properly overruled by the judge of the Superior Court of Fulton County. Holmes v. State, 65 Ga. App. 13 (13 S. E. 2d, 114); Ealey v. State, 63 Ga. App. 468 (11 S. E. 2d, 494); Wright v. State, 67 Ga. App. 297 (20 S. E. 2d, 174).

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.